DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 11/12/2021 in response to the Office Action of 5/13/2021 is acknowledged and has been entered.  Claims 2-6,11-15 have been cancelled.  Claims 22-31 are newly added. Claims 17-18 and 22-31 are pending and currently under consideration in view of the elected species.  Corrected drawings filed 11/12/2021 have been accepted.
An interview was conducted with the Attorney of record, (see interview summary), Amendments were proposed, but Applicant declined any further discussion until the receipt of the Final rejection. After further consideration, proposed amendments are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 22-31  are  rejected under 35 U.S.C. 103 as being unpatentable over NCT01136733 Clinical Trial (posted 2010;retrieved from https://clinicaltrials.gov/ct2/show/NCT01136733) in view of Wang et al (Translational Oncology 4.2014, p188-195) as evidenced by Boss et al , (British Journal of Cancer, 2012;106,p1598-1604) and Affinitor Prescribing Information (2009, retrieved from https://www.pharma.us.novartis.com/sites/www.pharma.us.novartis.com/files/afinitor.pd)
Claims are drawn to a method of treating a human subject having, suspected of having, or at risk of developing, a renal cell carcinoma, comprising 
administering the human subject with a combination therapy comprising everolimus and lenvatinib or a pharmaceutically acceptable salt thereof, 
wherein the human subject has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
NCT01136733 Clinical Trial discloses a method of treating a human subject having a renal cell carcinoma as for example unresectable advanced or metastatic renal carcinoma (page 2 first paragraph), comprising administering the human subject with a combination therapy comprising everolimus and lenvatinib (E7080) or a pharmaceutically acceptable salt thereof, (title, page 2, whole publication) following one prior VEGF-targeted treatment  i.e. sunitinib (page 9) to assess maximum tolerated dose (phase 1b) progression free survival and overall survival (phase 2).
NCT01136733 Clinical Trial is silent regarding the human subject has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
Wang et al teach throughout the publication and especially in abstract, plasma angiopoietin 2 (Ang2) (instant claim 22) is positively correlated with disease progression i.e.  is significantly higher in patients with advanced cancer (instant claim 24) as for example with metastatic renal carcinoma, i.e. median 3720 pg/ml, see page 191, left last paragraph, Fig. 2) ) (instant claims 26, 27, and 18) and stage I disease  as compared to controls, wherein the control is for example a subject not in need of therapy i.e. healthy control (Fig. 2A) or a subject undergoing successful treatment with sunitinib (Fig. 2B), which  inhibits VEGF to perturb angiogenesis.  In addition Wang et teach monitoring treatment comprising measuring plasma levels of Ang2 wherein Ang2 level increases at the time when renal cell carcinoma (RCC) becomes resistant to a VEGF targeted treatment i.e. sunitinib (p. 194, left third paragraph; Fig. 2B) as compared to plasma Ang2 level day 28 after starting sunitinib.  Wang et al teach measuring Ang2 concentration by ELISA (page 190, left first paragraph) (instant claims 28-30) .  
Boss et al, and Affinitor Prescribing Information are relied upon as in the 103 rejection above, for evidentiary support that both everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as for example Everolimus inhibits the mTOR, a serine-threonine kinase downstream of P13K/AKT pathway (See Affinitor section 12.1) while lenvatinib is a multi-targeted tyrosine kinase inhibitor as evidenced by Boss (see title).
It would have been prima facie obvious, before the effective filing of the claimed invention, that a baseline level of Ang2 protein in plasma obtained from a human subject having a renal cell carcinoma as for example unresectable advanced or metastatic renal carcinoma and a prior VEGF targeted treatment, would be determined as  higher than a control at the time of treatment with the combination therapy taught in NCT01136733 Clinical Trial since Wang et al teach plasma Ang2 levels increase in RCC patients with advanced/metastatic RCC that are in need of treatment and at the time when renal cell carcinoma (RCC) becomes resistant to a VEGF targeted treatment. 
One would be motivated to determine the baseline level of Ang2 in the patients of NCT01136733 Clinical Trial i.e. patients with metastatic renal carcinoma resistant to a prior VEGF treatment,  before initiating the combination therapy treatment because Wang et al suggests Ang2 as a surrogate marker for tumor angiogenic activity wherein Ang2 levels decrease with angiogenic inhibitors i.e. VEGF blocking therapy to delay disease progression and  improve survival and because  both lenvatinib and everolimus have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis as evidenced by Boss et al , (see page 1598, right column) and Affinitor Prescribing Information, (see section 12.1  i.e. everolimus reduced cell proliferation, angiogenesis, reduced expression of VEGF; section 14.3) respectively.
It would have been within reasonable expectation of success to one ordinary skill that a higher baseline of Ang2 in plasma as compared to a control level would be shown in (1) subjects having advanced or metastatic renal carcinoma, or (2)  subjects having advanced or metastatic renal carcinoma that previously underwent a treatment with angiogenic inhibitors i.e. sunitinib and not receiving any cancer treatment within 30 days of the administration of the everolimus and lenvatinib drug combination taught in NCT01136733 Clinical Trial (page 9, last paragraph) as measured with the method of Wang et al  since plasma Ang2 is a direct measure of RCC progression increasing even when RCC becomes resistant to sunitinib therapy as taught in Wang et al  (page 194, left third paragraph) and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount as compared to a control, from the tested subjects.  
Regarding claim 23, it would have been prima fascia to have substituted the blood plasma sample of Wang et al  with blood serum for determining the level of Ang2, since both plasma and serum are a measure of circulating Ang2. The selection of known equivalents would be within the level of ordinary skill and it would have been with expectation of success that the plasma levels of ang2 would be equivalent to serum levels i.e. higher than a control, as plasma comprises serum.  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
It is noted that Applicant amendments to Drawings and specification are now consistent with the Declaration.  
On pages 2-3 of Remarks, Applicant summarizes the Declaration of Dr. Funahashi in an identical manner as in the Remarks of 6/15/2020 (pages 3-4) which have been fully addressed in the previous office action and during the Interview with the attorney of record conducted with the attorney of record on 3/14/2022.  As explained in the previous office action and during the interview, unexpected results asserted  in the Declaration are based on a defined subject population, defined outcome based on defined comparison to monotherapy; defined  cutoff, defined sample.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”MPEP 716(d).  As such it is maintained that the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.   
In addition, it was explained that while it might not be predictable that patients with lower baseline Ang2 levels, would exhibit improved Overall Survival after lenvatinib/everolimus combination therapy (as compared to everolimus monotherapy), the prior art (Wang) suggests that that patients with metastatic RCC and resistant to monotherapy  have higher baseline Ang2 levels and it would have been obvious to treat these patients with a combination therapy.  Further, in contrast to Applicant’s assertion that Wang does not suggest that aggressive forms are more difficult  to treat with combination therapy as compared to monotherapy, Wang teach that Ang2 is a marker of tumor angiogenic activity and disease progression in RCC; increases when patient is resistant to treatment.  As the patient of Wang. resistant to prior treatment is in need for new treatment, one would be motivated to measure Ang2 prior to treatment as Ang2 levels are a measure of treatment efficacy with angiogenic inhibitors as taught in the NCT01136733 Clinical Trial.   It also noted that that Wang et al teach analysis of Ang2 levels in patient plasma wherein patients with metastatic RCC have higher circulating plasma Ang2 levels than patients with low burden and healthy controls (fog.2a) , and wherein plasma analysis is performed at baseline prior to sunitib treatment and monitored at the time progression on sunitib shows that ang2 levels increase at the time of progression i.e. patient becomes resistant.  Therefore, It would have been within reasonable expectation of success to one ordinary skill that a higher baseline of Ang2 in plasma as compared to a control level would be shown in (1) subjects having advanced or metastatic renal carcinoma, or (2)  subjects having advanced or metastatic renal carcinoma that previously underwent a treatment with angiogenic inhibitors i.e. sunitinib and not receiving any cancer treatment within 30 days of the administration of the everolimus and lenvatinib drug combination taught in NCT01136733 Clinical Trial (page 9, last paragraph) as measured with the method of Wang et al  since plasma Ang2 is a direct measure of RCC progression increasing even when RCC becomes resistant to sunitinib therapy as taught in Wang et al  (page 194, left third paragraph) and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount as compared to a control, from the tested subjects.  
Applicant contends that additional features i.e., 'high' Ang2 levels are preferentially responsive to the claimed combination therapy as compared to the everolimus monotherapy,  are not needed to overcome the prior art because claim 17 and all dependent claims require that the treated subject has Ang2 levels higher than a control.  In response to this it is noted that the treated subject has Ang2 levels higher than a control is taught in the prior art combination of references as set forth above and in prior office actions. In addition, the excerpt paragraph cited in the remarks does not address the full rejection 1. Paragraph is not complete and motivation is not addressed.  
Applicant contends that the previous remarks addressed the combined teachings assuming this is true, nevertheless, it is maintained that in contrast to Applicant arguments, NCT01136733 Clinical Trial expressly teach selecting patients with metastatic renal carcinoma that are difficult to treat as resistant to a prior VEGF treatment while Wang et al suggests Ang2 as a surrogate marker for tumor angiogenic activity, wherein  higher ang2 levels as compared to a control are determined in such subjects i.e. difficult to treat as resistant to a prior VEGF treatment.  One would be motivated to determine the baseline level of Ang2 in the patients of NCT01136733 Clinical Trial i.e. patients with metastatic renal carcinoma resistant to a prior VEGF treatment,  before initiating the combination therapy treatment because Wang et al suggests Ang2 as a surrogate marker for tumor angiogenic activity wherein Ang2 levels decrease with angiogenic inhibitors i.e. VEGF blocking therapy to delay disease progression and  improve survival and because  both lenvatinib and everolimus have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis as evidenced by Boss et al , (see page 1598, right column) and Affinitor Prescribing Information, (see section 12.1  i.e. everolimus reduced cell proliferation, angiogenesis, reduced expression of VEGF; section 14.3) respectively.
It would have been within reasonable expectation of success to one ordinary skill that a higher baseline of Ang2 in plasma as compared to a control level would be shown in (1) subjects having advanced or metastatic renal carcinoma, or (2)  subjects having advanced or metastatic renal carcinoma that previously underwent a treatment with angiogenic inhibitors i.e. sunitinib and not receiving any cancer treatment within 30 days of the administration of the everolimus and lenvatinib drug combination taught in NCT01136733 Clinical Trial (page 9, last paragraph) as measured with the method of Wang et al  since plasma Ang2 is a direct measure of RCC progression increasing even when RCC becomes resistant to sunitinib therapy as taught in Wang et al  (page 194, left third paragraph) and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount as compared to a control, from the tested subjects.  
Therefore, Applicant's/inventor's assertions are not found persuasive in view of the objective evidence of record. 

Claims 17-18 and 22-31  are  rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2012/0077837) in view of Wang et al and  Semba et al (WO 2012/157672, see corresponding US 2014/148483 for English translation) as evidenced by as evidenced by Boss et al, and Affinitor Prescribing Information.
Okamoto et al teach throughput the patent a combination therapy comprising a everolimus and  a compound having a multi-tyrosine kinase inhibitory action (formula 1)   and known as anti-angiogenic [0005]  , specifically 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxamide mesylate  a.k.a. levatinib (see http://www.molbase.com/en/name-4-%283-chloro-4-%28cyclopropylaminocarbonyl%29aminophenoxy%29-7-methoxy-6-quinolinecarboxamide%20mesylate.html) wherein such combination therapy has anti-tumor effect against various types of cancer including renal cancer.  Okamoto et al teach administering the drug combination in an animal model to which a renal cell carcinoma cell line was transplanted [0033][0053].  As shown in Okamoto et al the combined therapy has a higher inhibitory action on the renal carcinoma tumor as compared to the monotherapies of each drug (Table 1).
Okamoto et al is silent regarding administrating the drug combination to a human subject having renal carcinoma that has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
Wang et al is relied upon as in the 103 rejection above. 
Boss et al, and Affinitor Prescribing Information are relied upon as in the 103 rejection above, for evidentiary support that both everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as for example Everolimus inhibits the mTOR, a serine-threonine kinase downstream of P13K/AKT pathway (See Affinitor section 12.1) while lenvatinib is a multi-targeted tyrosine kinase inhibitor  as evidenced by Boss (see title).
Semba et al teach throughout the patent and especially in [0334] administering an angiogenesis inhibitor to a subject suffering from at least a tumor  and having a higher level of ANG2 level as compared to a control [0338][0307] wherein the control can be the expression level of Ang2 taken from serum or plasma [0300] (instant claim 3) or a tumor tissue or cells that may be blood or a bloody fluid [0149] from a control subjects suffering with the same type of tumor responsive to treatment or it can be the level of Ang1 [0308][0419]. Semba et al teach a higher level of Ang2 correlates to high responsiveness to treatment with an angiogenesis inhibitor [0102][0104] [0303]table 4, wherein the inhibitor is 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxamide mesylate  a.k.a. levatinib [0085].
It would have been prima facie obvious, before the effective filing of the claimed invention, to extend the combination treatment for renal cell carcinoma in the animal model taught in Okamoto et al to human subjects having a renal cell carcinoma since the teachings of Okamoto et al are drawn to a solution of the same problem that occurs in humans i.e  renal cell carcinoma.  As a result, one skilled in the art would have found it obvious to extend the studies of administering the combination treatment for renal cell carcinoma in humans having renal cell carcinoma including advanced stages thereof.  One would be motivated to do so given that the benefits of tumor reduction would have been well appreciated by the ordinary artisan especially in advanced stages to improve survival.   
It would also have been prima facie obvious, before the effective filing of the claimed invention, that a baseline level of Ang2 protein in plasma obtained from a human subject having a renal cell carcinoma stage 1 or advanced/ metastatic was higher than a control at the time of treatment with the combination therapy since Wang et al teach plasma Ang2 levels increase in RCC patients with disease progression.
One would be motivated to determine the baseline level of Ang2 before treating such patients with combination therapies as taught in Okamoto et al since both Wang  and Semba et al teach a high level of Ang2 relative to a control is indicative of responsiveness to an angiogenesis inhibitor treatment [0102][0104] [0303]table 4,  and it would have been with expectation of success that the combination therapy of Okamoto et al would improve the efficacy of treatment monotherapy of Semba et al  and delay disease progression to improve survival since both  everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as evidenced by Affinitor and Boss.
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In response to applicant argument that Okamoto simply disclose a combination therapy for treatment of a tumor, it is noted that Okamoto et al teach such combination therapy has anti-tumor effect against various types of cancer including renal cancer. In one example, Okamoto teaches administering the drug combination in an animal model to which a renal cell carcinoma cell line was transplanted [0033][0053].  As shown in Okamoto et al the combined therapy has a higher inhibitory action on the renal carcinoma tumor as compared to the monotherapies of each drug (Table 1).  
In contrast to applicant’s assertions that Semba describes examples of various mutations and biomarkers present in melanoma cells, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).   Further, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).
In this case the combination of references would collectively suggest and motivate one of ordinary skill to determine the baseline level of Ang2 before treating such patients with combination therapies as taught in Okamoto et al since both Wang  and Semba et al teach a high level of Ang2 relative to a control is indicative of responsiveness to an angiogenesis inhibitor treatment [0102][0104] [0303]table 4,  and it would have been with expectation of success that the combination therapy of Okamoto et al would improve the efficacy of treatment monotherapy of Semba et al  and delay disease progression to improve survival since both  everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as evidenced by Affinitor and Boss.
Conclusion
All other objections and rejections recited in the Office Action of 5/13/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641